Franklin App. No. 99AP-86. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the joint application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended; and that a mandate be sent to the Court of Appeals for Franklin County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.